This is a proceeding to discipline respondent, an attorney, for professional misconduct. He was admitted to practice law by this court on June 23, 1954. The charges against respondent -concern his conduct as sole executor under a will which was admitted to probate in Kings County on May 17, 1963. In his answer to the petition, submitted by counsel, he alleges that he has “voluntarily suspended himself from the practice of law” since September 28, 1966; and he requests inter alia that he be indefinitely suspended until further order of this court. The specifications in the petition are that he unlawfully commingled with his own funds and converted to his own use $7,928.61 belonging to the decedent’s estate between August 19, 1963 and April 8, 1964; he failed to reply to inquiries made by representatives of a residuary legatee; and he falsely informed a representative of the New York State Bar Association twice in 1965 that he had rendered accountings. The alleged acts of misconduct are such as to warrant more severe disciplinary action than is directed herewith. However, taking into account the illness of respondent and his present confinement in a Veterans’ Administration Hospital, we deem it proper to suspend him until further order of the court. Respondent is suspended from the practice of law until further order of this court, effective forthwith. Beldoek, P. J., Rabin, Benjamin, Munder and Nolan, JJ., concur.